Title: To Benjamin Franklin from Louis-Guillaume Le Veillard, 5 September 1784
From: Le Veillard, Louis-Guillaume
To: Franklin, Benjamin


				
					
						5 7bre 1784
					
				
				Je viens, mon cher amy, de recevoir une lettre du comte de Mirabeau dattée de Londre; il a perdu ici au conseil un procès contre sa femme, et, comme a l’occasion de cette affaire il a eu des querelles tres vives avec mr. le garde des Sceaux, on luy a donné avis, a ce qu’il me mande, qu’on l’avoit laissé tranquille a cause de son procès prest a estre jugé, mais qu’étant fini, mr. le garde des Sceaux pourroit bien se vanger; je crois que c’est une terreur panique, mais comme il a deja été échaudé, il est parti; il trouve le parti que vous avez pris bien dur, cependant je vous conseille pour mille raisons d’y persister; il est a Londre, il peut y faire son affaire luy même; c’est son projét; mais comme il craint d’estre trompé par les imprimeurs et libraires de Londre, il desireroit avoir de vous quelqu’avis sur cet objet, et que vous luy donnassiez un mot de recommandation pour le Docteur Price; je n’y vois pas d’inconvenient et cet homme malheureux mérite éffectivement de l’interest; si vous estes de mon avis, mon cher amy, envoyez moy, une ou deux lettres de recommandation pour un libraire honête, et pour le Docteur Price ou telle autre personne que vous jugerez la plus capable d’estre utile a mr. de Mirabeau, que ces lettres portent qu’il a beaucoup de talent,

qu’il est tres malheureux et que son ouvrage a été trouvé ici par tres bon, par vous et par des gens de grand mérite.
				Adieu, mon cher amy, je crois que je serai bientot assez fort pour vous aller voir et certainement je le serai toujours suffisament pour vous aimer de tout mon cœur.
			 
				Addressed: A Monsieur / Monsieur franklin Ministre / des états unis de l’amerique / septentrionnale / a Passy
			